Citation Nr: 1760946	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for acne and dermatitis with a history of tinea corpus/tinea cruris (referred to as acne and dermatitis),for the period prior to February 14, 2015 

2.  Entitlement to service connection for blood clots, claimed as secondary to endometriosis and/or endocervicitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant,  served on active duty from October 1991 to May 1997. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from an April 2010 rating decision in which the RO continued a noncompensable rating for acne and dermatitis with a history of tinea corpus/tinea cruris.  The Veteran filed a notice of disagreement in March 2011.  A Statement of the Case was issued in December 2011 and the Veteran perfected the appeal with the filing of a substantive appeal in February 2012. 

As noted in the July 2016 Board remand, this appeal to the Board also arose from a September 2011 rating decision in which the RO determined that new and material evidence was not received to reopen a service connection claim for endometriosis, and denied service connection for hysterectomy with left salpingectomy, to include residual pelvic symptoms on the right and left sides, gastritis, and blood clots, each claimed as secondary to endometriosis and/or endocervicitis.  The Veteran filed a notice of disagreement in October 2012.  A Statement of the Case was issued in November 2013 and the Veteran perfected the appeal with the filing of a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014. 

In the September 2011 rating action, a service connection claim for hypertension was also denied, based on a failure to present new and material evidence.  However, this claim was granted on the merits in a rating action of November 2013.   In addition, in August 2015, the AOJ awarded service connection for endometriosis with chronic pelvic pain, status-post hysterectomy and left salpingectomy; hysterectomy with left salpingectomy, and gastroesophageal reflux disease/gastritis.  As these matters have been fully and favorably resolved, they are no longer in appellate status before the Board. 

In May 2013, during a Board video conference hearing before the undersigned Veterans Law Judge, the Veteran presented testimony only with respect to the increased rating claim .  A transcript of that hearing is of record.  The Veteran indicated that she did not want another Board hearing to address the service connection issue.

In November 2014 and July 2016, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC,  for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim for service connection and for higher ratings than those already assigned (as reflected in February and May 2017 SSOCs) and returned the matters on appeal to the Board for further consideration.

During the pendency of the claim, in a May 2017 rating decision, the AOJ granted an increased 60 percent rating, effective from February 14, 2015, the date of a VA examination.    

With respect to characterization of the appeal, although the Veteran has been granted a higher rating for her skin disability, she has been assigned less than the maximum benefit available before February 14, 2015-which a claimant generally is presumed to seek.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Notably, the Veteran filed a July 2017 notice of disagreement with the effective date of the assignment of the 60 percent rating in the May 2017 rating decision, however, in a subsequent statement later that month, the Veteran withdrew her notice of disagreement, indicating satisfaction with the 60 percent rating assigned from February 14, 2015.  Therefore, the Board has characterized that portion of the appeal involving the evaluation of skin disability as only encompassing the matter of a compensable rating prior to February 14, 2015, as reflected on the title page.  
While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  

The Board's decision addressing the claim for an increased (compensable) rating for acne and dermatitis for the period prior to February 14, 2015  is set forth below.  The claim for service connection for blood clots, claimed as secondary to endometriosis and/or endocervicitis, is addressed in the remand following the order and is being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the e November 5, 2009 date of receipt of the current claim for increase and prior to February 14, 2015, the  Veteran's acne and dermatitis affected less than 5 percent of her entire body or less than 5 percent of the exposed areas affected, with treatment by topical medications, but not requiring intermittent systemic therapy, and her acne consisted of superficial acne (comedones, papules, pustules, superficial cysts), but not deep acne.  

3.  For the relevant period prior to February 14, 2015, the  schedular criteria are adequate to rate the disability under consideration at all pertinent points, and no claim of unemployability g due solely to the service-connected acne and dermatitis has been raised as a component of the claim for higher rating.



CONCLUSION OF LAW

The criteria for an initial,  compensable rating for acne and dermatitis, for the period prior to February 14, 2015,  are not met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.16. 4.118, Diagnostic Code 7806-7828 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA reports of VA examinations and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her representative, on her behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

The Veteran underwent VA examinations in February 2010, April 2011, February 2015, and November 2016 in connection with her rating claim.  These VA examination reports include interviews with the Veteran, reviews of the record and full evaluations of the Veteran's skin symptoms, to include appropriate testing, and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

With respect to the May 2013 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.   During the hearing, the undersigned VLJ identified the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claims herein decided.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, following the hearing, additional development of the claims was undertaken, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

Pursuant to the Board's July 2016 remand, the AOJ obtained and associated with the claims file additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  After additional VA records were received, the Veteran underwent VA examination in November 2016.  Based on the additional evidence received, the AOJ readjudicated the claims, as reflected in the May 2017 SSOC.  

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, with respect to the claim herein decided, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such the Veteran is not prejudiced by the Board proceeding to a decision on  the matter herein decided, at this juncture.   See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006)  (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Here, although the  RO has assigned staged ratings for the disability at issue, only the matter of a compensable rating prior to November 14, 2015 is before the Board.  Hence, with respect to this period, he Board will consider the propriety of the assigned rating at this stage, as well as whether r staged rating of the disability for the limited period under consideration is warranted.

This disability is currently rated under Diagnostic Code 7806-7828.  See 38 C.F.R. § 4.115b, DC 7806 (addressing dermatitis or eczema), DC 7828 (addressing acne).  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Id.  Here, the Veteran has both acne and dermatitis with a history of tinea corpus/tinea cruris.  Therefore, the Veteran's disability is evaluated under Diagnostic Code 7806 and 7828, whichever is appropriate.

The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation. 

The new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, or if a veteran requests review under the amended diagnostic criteria.  Here, the Veteran filed his increased rating claim in November 2009 and DC 7806 were not substantively affected by the revisions, thus, the revisions do not affect the Veteran's claim for higher ratings under DC 7806.  See 38 C.F.R. § 4.118; 73 Fed. Reg. 54708 (Sept. 23. 2008).  

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118.  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated as noncompensable (0 percent) disabling.  A 10 percent disability rating is assigned where the skin condition affects at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12 month period; and 30 percent where 20 to 40 percent of the entire body or of exposed areas of the body are affect, or where systemic therapy is required for a total duration of 6 weeks or more but not constantly in the prior 12 month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

Under DC 7828, a noncompensable rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent,  a 10 percent rating is assigned for deep acne affecting less than 40 percent of the face and neck, or deep acne affecting areas other than the face and neck, and a 30 percent rating is assigned for deep acne, defined as deep inflamed nodules and pus-filled cysts, covering more than 40 percent or more of the face or neck.  Additionally, acne can alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801-7805), depending upon the predominant disability. 38 C.F.R. § 4.118, DC 7828.

The Board notes that in Johnson v. Schulkin, the Federal Circuit determined that "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs" under DC 7806 is not inclusive of topical corticosteroids.  No. 16-2144 (Fed. Cir. July 14, 2017).  The Federal Circuit explained that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit further explained that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

A November 2009 VA treatment record notes the Veteran's report of itchy arms and occasional acne.   The clinician noted eczema on arms, acne on face.  The Veteran reported her eczema gets worse in winter.  The Veteran reported using topical corticosteroid (hydrocortisone) with improvement with use.  The assessment was mild atopic dermatitis.  The clinician indicated examination of the: Scalp, Hair, Head, Neck, Chest, Back, Abdomen, Right Upper Extremity, Left Upper Extremity, Right Lower Extremity, Left Lower Extremity, Digits and Nails, Intertriginous, Groin, and Buttocks.  Pertinent positives were noted in the bilateral upper extremities with nummular erythematous eczematous patches <10mm.  The Veteran used topical, creams, lotions, and soaps with directions to apply on affected areas, and Retin-A for acne.   

A February 2010 VA examination report reflects the Veteran's lesions were superficial and recurrent.  She reported good results with Retin A cream. 
There was no evidence of any acne lesions on the face and the upper back.  Based on the Veteran's description, the examiner indicated the lesion affects 1.5 percent of the entire skin surface and 3.45 percent of the exposed skin surface.  The Veteran also stated she was diagnosed with a tinea infection involving her upper chest in 1994 and was treated with antifungal cream with good result.  The Veteran stated the lesion had completely resolved since 1994.  Based on the Veteran's description, the examiner concluded the lesion involved 2 percent of total body surface and 0 percent of exposed skin surface.  The diagnoses were superficial acne, tinea corporis involving the chest, but the problem resolved since 1994.  The examiner indicated the Veteran was a nurse practitioner at the Department of Mental Health Condition, and that her skin condition does not affect her occupation or activities of daily living. 

The remainder of the VA treatment records from 2010 through 2011 reflects continued prescriptions for topical ointments, cream, soap, and lotions for dry and itchy skin with directions that they be applied to the affected areas. 

An April 2011 VA examination report reflects the Veteran reported that her acne had been getting worse since she got off of birth control a year prior.  She reported use of benzoyl peroxide and Retin-A for her acne which is improving her acne.  She was also taking benzoyl peroxide 5 percent lotion every morning, hydrocortisone 2.5 percent cream twice a day for her eczema, tretinoin 0.025 percent cream at bedtime, and hydrophilic ointment as needed, and she states she also used Dove soap and Vanicream.  She reported on her chest, back, and on her forehead and cheek area, which is currently better according to her report.  She stated she also has a history of eczema which is worse in the winter and is much better at this time in the summer.  She stated sometimes she notices eczema under her bra line with itching, but currently her eczema is also better with hydrocortisone cream.  She denied any pain, pruritus, fever, weight loss, or any other symptoms.

Physical examination revealed very few dark spots on her upper back and a few on her upper chest area, and a few scattered spots on her forehead.  The percentage of exposed area with acne is approximately 3 percent; the percentage of entire body affected with acne is approximately 1 percent.  There was no active evidence of eczema under her bra line, but she reported that when she gets eczema she gets it under her bra line.  Percentage of exposed area according to her description with eczema would be 1 percent and percentage of entire body affected with eczema would be less than 1 percent.  The diagnoses were history of acne, currently stable, mild controlled with medications that she is using.  Eczema was also stable and controlled with medications.  There was no evidence of tinea corporis or tinea cruris.

In the May 2013 Board hearing, the Veteran stated that she has acne on her face, chest, and back, and the dermatitis is now more on her legs and not just her arms.  She contended that the April 2011 examiner failed to exam other areas of her body including her back and chest.  She indicated that her eczema is worse in the colder months and the acne tends to be worse in the summer when she is sweating, causing more breakouts on her chest and back.  She also indicated although her acne is worse in the summer, the residuals such as scars can still be seen in the winter. 

An October 2013 VA treatment record notes no lesions or rashes.  The clinician indicated the Veteran's chronic skin/derm issues were stable.  

A February 2015 VA treatment record notes the Veteran used Retina A on her chest and shoulder areas for acne. 

A February 2015 VA examination report indicates Veteran has a history of acne and eczema which was well controlled while on the birth control, but since   discontinuing it, she had developed worsening acne on the forehead, face, neck, back, and chest.  The Veteran indicated retinoid cream helps a little.  Eczema has always been present, worsened by cold weather, consisting of dry red itchy areas on the shins and around the shoulder areas.  She uses eucerin, hydrocortisone, and bath oil which helps a little.  The examiner indicated the Veteran used Retin A on a constant/near constant basis and topical corticosteroids on a constant or near constant basis.  Physical examination revealed eczema affected less than 5 percent of total body area and exposed area.  The Veteran's acne was characteristic of superficial acne (comedones, papules, pustules, superficial cysts), affected less than forty percent of face and neck, and affects other areas.  There was no scarring or disfigurement or systemic manifestations caused by the skin conditions.  The examiner indicated there was no functional impairment caused by the skin conditions.  

The Veteran underwent an additional VA examination in November 2016.  The examiner noted the Veteran was using Retin A on her face and benzoyl peroxide on chest and back that is controlling her acne pretty well.  She reported occasional breakouts, especially during the summer.  She also has eczema, which seems to be worse during the winter.  She used to get a lot of it under her arms, but that has improved with better treatment of her hyperhidrosis.  She uses hydrocortisone cream as needed for breakouts, and uses a moisturizer regularly, especially in winter, as well as bath oils.  The examiner indicated the Veteran used Retin A on a constant/near constant basis and topical corticosteroids 6 weeks or more, but not constant.  She also used topical moisturizers and bath oil for her eczema.  Physical examination revealed eczema affected less than 5 percent of total body area and exposed area.  The Veteran's acne was characteristic of superficial acne (comedones, papules, pustules, superficial cysts), affected less than forty percent of face and neck, and affects other areas.  There was no scarring or disfigurement or systemic manifestations caused by the skin conditions.  The examiner indicated there was no functional impairment caused by the skin conditions and her symptoms were well-controlled.  She had minimal eczema on legs and arms currently, as detailed above, when flaring (which is worse in the cold months, so likely in the next few months), it affects her bilateral shins and arms around her axilla.  Regarding her acne, it is well controlled as well right now and she has some acne along her hairline and a small amount on her chest and back, but not currently in flare and she will typically have a breakout in the summer. 

Considering the collective medical and lay evidence discussed above, the Board finds that at no point pertinent to the November 5, 2009  receipt of the Veteran's claim for an increased rating but prior to February 14, 2015 did  the Veteran's acne and dermatitis warrant a compensable rating.  

Specifically, the evidence of record does not, at any time pertinent to the period on appeal, indicate that 5 percent or more of the Veteran's total body or the exposed area was affected by dermatitis or acne as opined by the February 2010, April 2011, February 2015, and November 2016 examiners.  Although the Veteran indicated in her Board hearing testimony that the February 2010 examiner did not consider her acne on her chest and back area, the subsequent examinations, to include the April 2011 examination report specifically addressed the Veteran's contention, and nonetheless concluded that her acne on her chest, back, and face, affected only 3 percent of exposed area and approximately 1 percent of total body area.  The examiner also considered the Veteran's statement that she usually gets eczema under her bra line, which was not present at the time of the examination, and concluded that such would approximate 0 percent of exposed body area and less than 1 percent of total body area.  The examiner also indicated that her acne was mild and controlled with medications she was using and that dermatitis was stable and controlled.  The November 2016 examination conducted during the winter time also accounted for the dermatitis on her legs, as reported during the Board hearing and noted the Veteran's report of worsening eczema in the winter.  The Veteran was provided multiple examinations throughout the winter.  The examiners' findings are also consistent with the VA treatment records, which note mild dermatitis, no rashes or skin lesions, and no other skin conditions, and acne on shoulder and chest areas.  Further, the Board notes that under the applicable Diagnostic Code 7828 for acne, superficial acne to any extent is contemplated under a noncompensable rating under that diagnostic code, therefore, a higher rating under this code is also not warranted.  

In addition, the evidence of record, including the Veteran's statements, does not indicate that the Veteran had been prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs for this condition during the relevant appeal period, as defined under Johnson v. Shulkin.  No. 16-2144 (Fed. Cir. July 14, 2017).  Rather, the evidence reflects the Veteran only used topical therapy, to include corticosteroids, defined as "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied" and it was not on a large enough scale such that it affected the body as a whole, as there is no evidence of systemic manifestations related to the skin condition.  Id. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, as explained in detail below, the Board finds that at no pertinent point during the period under consideration did the  Veteran's service-connected acne and dermatitis reflect so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's dermatitis and acne at all pertinent points during the period under consideration.  The rating schedule fully contemplates the symptoms associated with the conditions, which includes the percent of the entire body affected and usage of systemic therapy, as well as the type of acne, and there are no additional symptoms of her disability that are not addressed by the rating schedule.  See 38 C.F.R. § 4.118, DC 7806-7828.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected dermatitis and acne for the period prior to February 14, 2015.  .  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability for that period,  and the Board need not proceed to consider the second factor of whether there were attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's dermatitis and acne is appropriately rated as a single disability.  As this case does not involve evaluation of multiple disabilities, the holding in Johnson is inapposite here.

Under these circumstances, the Board concludes that the fundamental requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is  not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, there is no evidence or argument indicating that the Veteran's dermatitis and acne alone, has actually or effectively rendered her unemployable.  The examiners collectively concluded that the Veteran's skin conditions did not result in any functional impairment.  As such, on these facts, a claim for a TDIU due to the skin disability under consideration has not been raised in conjunction with the higher rating claim under consideration, and need not be addressed herein.  

For all of the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, and that the claim for a compensable rating for acne and dermatitis must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

A compensable rating for acne and dermatitis is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

The Veteran's treatment records indicate that she was diagnosed with thrombophlebitis in the right arm in 2009 after taking birth control.  An October 2009 VA treatment record notes edema in her left cephalic vein with some remaining clot in the axilla at midarm.  A November 2009 VA treatment record indicates the condition had resolved at that time.  The Board notes although the December 2015 VA clinician indicated contraception was stopped and blood clot resolved with no further blood clots and thus opined it is less likely as not that Veteran has a current condition of blood clots as related to previous treatment for    endometriosis and subsequent hysterectomy, the Board points out that any valid diagnosis shortly prior to the filing of the claim, or during the pendency of the claim could constitute a current disability for purposes of service connection-even if resolved at the time of adjudication.  See Romanowsky v. Shinseki, 26 Vet. App. 289  (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  It would stand to reason, then, that the examiner should have rendered an opinion on the  thrombophlebitis in the right arm diagnosed at the in October 2009, even though it had resolved at the time of the November 2009 examination.

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection for blood clots, and that further opinion based on a current or prior diagnosis of thrombophlebitis in the right arm is  needed to resolve the claim remaining on appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 21 Vet. App. 319 (2007).

Prior to undertaking action responsive to the above, to ensure that that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Columbia VA Medical Center (VAMC) and that records dated through January 2017 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Columbia VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the December 2015 VA clinician an addendum opinion addressing the etiology of the diagnosed thrombophlebitis in the right arm,
If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician.  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available the designated and the examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the diagnosed thrombophlebitis of superficial veins in the right upper extremity, currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved) , the physician should render an opinion, based on sound medical principles, as to whether the disability was caused OR is or has been aggravated (worsened beyond natural progression) by service-connected endometriosis, hysterectomy, endocervicitis, to include any treatment for these disabilities.  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.  

In providing the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions-to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms since service.

The physician is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manger)  files(s) since the last adjudication) and legal authority. 

7.  If the any benefit sought on appeal remains denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


